DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 17 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 February 2020 was considered by the examiner.


Claim Status
Claims 1-12 are pending.
Claims 9-12 are withdrawn. 
Claims 1-8 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the instantly claimed relationship of (i) the diffusion coefficient of the second metal in the first metal and (ii) the self-diffusion coefficient of the first metal, where (i) is larger than (ii) at a temperature of 200°C (see instant Claims 2-7; and Paragraphs [0050], [0068] and [0076]), does not reasonably provide enablement for (i) being larger than (ii) at any given temperature. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, the examiner notes that the applicants present information regarding the diffusion coefficients of (i) Sn, Cu, Pb, and Ge in Ag (Paragraphs [0050] and [0068]), (ii) Ge in Cu (Paragraph [0076]), (iii) Ag in Ag (Paragraph [0050]), and (iv) Cu in Cu (Paragraph [0076]); and further notes that applicants specify these diffusion coefficients are determined at 200°C. The examiner further notes that in metals, the diffusion coefficient is determined via an Arrhenius expression, i.e., D = Ae(-b/RT), wherein D is diffusion coefficient and A and b are et al. (“Self-Diffusion in silver”, Tomizuka), see Page 1183, Paragraph 2 – expression for D. Moreover, the examiner notes that the present disclosure merely recites the diffusion coefficients at 200°C for the instantly claimed metal systems (Claims 2-7), but does not disclose (i) expressions for determining diffusion coefficients for the instantly claimed metal systems generally, nor (ii) constants for an Arrhenius expression that would allow an ordinarily skilled artisan to determine a determine a diffusion coefficient for a temperature other than 200°C, or a particular metal more broadly, outside of those which are instantly disclosed (Claims 2-7). Moreover, the examiner notes that for any given metal system, such information is not readily available to an ordinarily skilled artisan in the prior art, and would require empirical expressions adopting the form of the Arrhenius expression, where constants therein would be determined experimentally. 
Accordingly, the examiner submits that for two metals generically (Claim 1), the quantity of experimentation needed to make the invention based on the content of the disclosure, such that the resulting material would satisfy (i) the diffusion coefficient of the second metal in the first metal and (ii) the self-diffusion coefficient of the first metal, where (i) is larger than (ii), would constitute an undue experimental burden.  
Further, the examiner submits that for the specific metal systems of the instant claims (Claims 2-7), the quantity of experimentation needed to make the invention based on the content of the disclosure, such that the resulting material would satisfy (i) the diffusion coefficient of the second metal in the first metal and (ii) the self-diffusion coefficient of the first metal, where (i) is larger than (ii)
Therefore, based on applicant’s disclosure, the quantity of experimentation needed to make the invention, constitutes an undue experimental burden, and the instantly claimed subject matter (Claims 1-7) is not enabled for metal systems other than those instantly claimed (Claims 2-7), nor for temperatures other than 200°C (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2012/178507, machine translation provided, Yamazaki), as evidenced by FiberLabs (“Light Emitting Diode (LED), FiberLabs).
Regarding Claims 1-3 and 7, Yamazaki teaches a mounting structure (sintered body layer – Claim 1), which is configured between a bonding layer of metal particles (Claim 1), i.e., a metal member, and a transparent layer (Claim 2), which is noted by Yamazaki in at least one embodiment as an element capable of emitting light, such as an LED or the like (Paragraph [0092]), and the examiner notes that both LED and LD are such devices and are both semiconductor elements comprising element electrodes, as evidenced by FiberLabs (see Section 5 and Figure 4). 
Yamazaki further teaches the sintered body layer contains a first metal (75% by mass or more) and a second metal (0.02-25% mass), wherein the metals are selected from silver, copper, and tin (Paragraph [0028]), wherein silver is preferable as the first metal (Paragraph [0028]). The examiner notes that (i) the first metal being 75% or more silver and the second metal being 0.02-25% tin renders obvious the instantly claimed composition (Claims 1-2 and 7), and (ii) the first metal being 75% or more silver and the second metal being 0.02-25% copper renders obvious the instantly claimed composition (Claim 3) because overlapping/abutting ranges are prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Yamazaki does not explicitly teach (i) the second metal has a higher diffusion coefficient in the first metal than the self-diffusion coefficient of the first metal or (ii) the content ratio of the second metal relative to the total mass of the first and second metal is equal to or lower than a solid solution limit of the second metal to the first metal. 
Regarding (i), the examiner notes that both tin and copper as second metals have a higher diffusion coefficient in silver than the self-diffusion coefficient of silver, per applicant’s disclosure (see Paragraphs [0050] and [0068]). Therefore, though not expressly disclosed, the examiner submits the metals of Yamazaki constituting the sintered body layer would necessarily possess the features of (i), since “products of identical chemical composition cannot have mutually exclusive properties.” (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).
Regarding (ii), the examiner notes the that the solid solution limit of tin in silver is 10% mass (see Paragraph [0031] of the present disclosure), and further that the mixing ratio of copper, lead, and germanium were half of the solid solution limit (shown in Table 2 – see Paragraph [0069] and Table 2); therefore the solid solution limits in silver for copper, lead, and germanium are 0.34% mass, 0.8% mass, and 1.4% mass, respectively. Accordingly, because Yamazaki teaches an overlapping composition of tin and copper in silver to make the sintered body layer, i.e., 75% or more silver and 0.02-25% tin/copper, it would be reasonably expected for the sintered body layer of Yamazaki to inherently satisfy (ii) since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2015/060173, machine translation provided, Ishikawa), as evidenced by muRata (“EMSC SiCap – Assembly by Wirebonding”, muRata)
Regarding Claims 1-3, 5 and 8, Ishikawa teaches a mounting structure (silver paste sintered body – element 3 in Figure 12; Page 7, Lines 279-287), configured between a lead frame, i.e., a metal member, (element 2a – Figure 12; Page 7, Lines 279-287), and a semiconductor element (element 1 – Figure 12; Page 7, Lines 279-287). Though not expressly stated, the examiner submits it would be reasonably expected that the semiconductor element has an element electrode, because Ishikawa teaches bonding wires emanating from the semiconductor element (element 4 – Figure 12) connected to radiators/heat sinks (elements 2b and 2c – Figure 12), and bonding wires are well-known in the semiconductor art to connect semiconductor element electrodes to heat sinks, as evidenced by muRata (see Figure 2 – Page 3).
Regarding the composition of the sintered body, Ishikawa teaches the composition comprising silver as a first metal, contained in an amount of 95-99.9% by mass (Page 5, Lines 182-200), and a second metal as either Cu, Ge, or Sn, contained in amount of 0.01-5.0% by mass (Page 5, Lines 197-200). Per applicant’s disclosure, the solid solution limits in silver for tin, copper, and germanium are 10% mass, 0.34% mass, and 1.4% mass, respectively (Paragraphs [0031] and [0069]; Table 2). Accordingly, 0.01-5.0% by mass of Cu, Ge, Sn, overlaps with the instantly disclosed ranges, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and would therefore reasonably be expected to satisfy the solid solution limitation of instant Claim 1, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01) and “products of identical chemical composition cannot have mutually exclusive properties.” (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).
Similarly, because applicant’s disclosure states that Sn, Cu, and Ge all have diffusion coefficients in silver that is larger than the self-diffusion coefficient of silver (see Paragraphs [0050] and [0068]), thereby satisfying the diffusion coefficient limitation of instant Claim 1, because “products of identical chemical composition cannot have mutually exclusive properties.” Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akaho (JPS 57-107041, machine translation provided, Akaho) teaches a mounting structure (brazing material – Paragraph [0002] at Line 24), which is configured between a lead frame (Paragraph [0002] at Lines 24-25), i.e., a metal member, and a semiconductor element chip (Paragraph [0002] at Lines 24-25), which the examiner notes would reasonably be expected to comprise an element electrode, as evidenced by Ishikawa. Ishikawa teaches a substantially identical structure to Akaho, i.e.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784